      Case 4:19-cv-00212-MW-CAS Document 47 Filed 09/19/19 Page 1 of 1




                   United States District Court
                                 CIVIL MINUTES - GENERAL


Time: 1:35 – 1:43 p.m.                      Case # 4:19cv212-MW-CAS

Date September 19, 2019


                   JACQUANN MARQUIS HARVARD et al v. INCH et al

DOCKET ENTRY: TELEPHONIC MOTION HEARING held. Court hears argument Re: [38]
Motion for HIPAA Qualified Protective Order. Order to follow.


PRESENT:     HONORABLE MARK E. WALKER, CHIEF U. S. DISTRICT JUDGE

                         Victoria Milton McGee             Megan Hague
                             Deputy Clerk                  Court Reporter



ATTORNEY(S) APPEARING FOR PLAINTIFF(S):
Dante Trevisani

ATTORNEY(S) APPEARING FOR DEFENDANT(S):
Daniel Gerber
                                                              Initials of the Clerk: VMM
